03/30/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 19-0333


                                        DA 19-0333
                                     _________________



 IN THE MATTER OF:

 P.Y.,                                                                ORDER

               Respondent and Appellant.


                                     _________________

         Appellant P.Y. was granted an extension of time to file and serve her opening brief
on or before March 16, 2020. The opening brief is now overdue.
         THEREFORE,
         IT IS ORDERED that Appellant shall prepare, file and serve the opening brief on
appeal no later than April 16, 2020. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
         The Clerk is directed to provide a copy of this Order to all counsel of record.




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                     March 30 2020